Citation Nr: 0207120	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  97-16 860	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant; Appellant, spouse and daughter


ATTORNEY FOR THE BOARD

M. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to May 1969.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 1995 by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In July 2000, the Board denied the 
veteran's claim, a decision which, by means of an Order 
issued in June 2001, was vacated by the United States Court 
of Appeals for Veterans Claims (Court), and remanded to the 
Board for further action. 

A personal hearing was held before the undersigned Board 
Member, sitting at the RO in San Juan, in June 2000.

REMAND

Following the promulgation of the Court's Order, in June 
2001, the veteran's representative requested that the veteran 
be accorded another personal hearing before a Member of the 
Board, by means of video teleconferencing.  The Court has 
determined that the veteran has a right to request a hearing 
before the issuance of a Board decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 
7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 
19.25, 20.704 (2001).  

Accordingly, this case is REMANDED for the following:

The RO should schedule the appellant for 
a VA videoconference hearing.  A copy of 
the notice to the appellant of the 
scheduling of the hearing should be 
placed in the record.

When the above action has been completed, the case should be 
returned to the Board for appellate review, if appropriate.  
No action is required of the appellant unless and until he 
receives further notice.  The purpose of this remand is to 
provide due process.  The Board intimates no opinion, either 
legal or factual, as to the ultimate determination warranted 
in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




